739 N.W.2d 618 (2007)
TOWNSHIP OF ARMADA, Plaintiff-Appellee,
v.
Raymond MARAH and Susan Marah, Defendants-Appellants.
Docket No. 132402. COA No. 268142.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the September 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.